Title: To Thomas Jefferson from Benjamin Bartlett, 15 February 1807
From: Bartlett, Benjamin
To: Jefferson, Thomas


                        
                            
                            
                            
                                May it please your Excellency!
                            City of Washington Feby. 15th. 1807
                        
                        I took the liberty in the course of the last Winter to intrude a Letter to your attention, soliciting your
                            Excellency’s consideration to the statement of my Case, which I then made out to you. Lest it should from the Multiplicity
                            of more Weighty concerns be banished from your recollection, suffer me to remind you, that in the Service of my Country
                            under General Wayne in the Year 1794 I was wounded whilst in Action in the Ohio Territory.—My Wound so mended, that I have
                            for nearly Eight Years employed myself in the Navy of the United States, with such Credentials of my Conduct, as I shall
                            be happy to submit to the Eye of your Excellence or any one else; but the effect of my Wound, now grows upon me apace,
                            that I am but a limping Character and were it completely well, the Astmah which seized me the last Voyage would preclude
                            my wish again to join any Ship that may be destined for the service of my Country.—
                        The Pension I receive for my Wound, is so trifling, that I do humbly entreat your Excellency to consider,
                            whether a person, who (could he do without it,would ask nothing) is anxious not to be idle and who does not wish to draw
                            from the Treasury, what in Services he cannot retain, is not one that will excite your meditation on his care. Altho’
                            personally wounded, my Mind is Active, and shou’d be proud to reflect that having risked my life in the Service of my
                            Country, that Country had preserved the balance, whilst it received in Gratitude renumerating services.—On my former
                            Application I suggested the Office of Postmaster of Portland; that from Choice of convenience must be imputed to me; but
                            so far is my own convenience the object that it was only suggesting the line of life that might best suit, with my
                            Crippled state, as I can now take very little exercise.—
                        If from my Documents of Merit and Character Your Excellency shou’d think my application worthy of
                            Consideration, my Country shall ever find me, as I have heretofore been faithful to the trust reposed in me.
                        I have the honor to be Your Excellency’s most Obdt Servt.
                        
                            Benjn. C. Bartlett
                     
                        
                    